Title: From George Washington to Benoît-Joseph Tarlé, 26 July 1780
From: Washington, George
To: Tarlé, Benoît-Joseph de


					
						Sir
						Head Quarters Bergen County 26th July 1780
					
					I have been honored by the receipt of your favr of the 15th—I should be happy that the little assistance which I was able to give Monsieur De Corny might have contributed in any degree to the completion of the arrangements committed to his care.
					Your assurances of making all your future dispositions accord as far as possible with those of the American Army, merit my acknowlegements, and will be undoubtedly attended with very salutary consequences—You may depend that I shall with pleasure do every thing in my power to assist your operations to contribute to the accommodation of the troops of his most Christian Majesty and to testify with how much consideration I have the honor to be Yr most ob. and humble Servt.
				